LOGUE, J.
Yury Bery, as personal representative of the estate of Juliana Bery, and others (collectively, “the estate”) appeal a final order of dismissal for failure to comply with medical malpractice presuit requirements. As part of its presuit investigation, the estate submitted an affidavit of Mark Khilnani, M.D., to serve as the required medical expert opinion corroborating its claims against Ghassan Fahel, D.O. See § 766.203, Fla. Stat. (2008). This court reversed the trial court’s initial order of dismissal for failure to comply with presuit requirements and remanded for an evidentiary hearing to determine “whether Dr. Khilnani qualifies to act as an expert witness against Dr. Fahel, in light of Dr. Khilnani’s qualifications and his attempt to withdraw his affidavit....” Bery v. Fahel, 88 So.3d 236, 238 (Fla. 3d DCA 2011). Upon remand, the trial court held an evidentiary hearing and then entered a final order of dismissal on the basis that Dr. Khilnani is unqualified to act as an expert witness against Dr. Fahel. We affirm because competent, substantial evidence supports the trial court’s conclusion.
Affirmed.